          Case 4:20-cv-11272-IT Document 61 Filed 11/10/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 MICHAEL L. TAYLOR and PETER M.
 TAYLOR,
        Petitioners,

               v.
                                                        Case No. 4:20-cv-11272-IT
 JEROME P. MCDERMOTT, Sheriff, Norfolk
 County, Massachusetts, and JOHN
 GIBBONS, United States Marshal, District of
 Massachusetts,

        Respondents.


   PETITIONERS’ NOTICE OF FILING SUPPLEMENTAL DECLARATIONS AND
  EXHIBITS IN SUPPORT OF VERIFIED SECOND EMERGENCY PETITION FOR
   HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241 AND INJUNCTIVE RELIEF

       Petitioners Michael and Peter Taylor, through the undersigned counsel, hereby file the

following Exhibits CC through HH supplementing Exhibits A through BB previously submitted

in conjunction with Petitioners’ Memorandum in Support of Verified Second Emergency Petition

for Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Injunctive Relief (Dkts. 57 & 59).

       The supplemental materials include the following:

             Exhibit CC, a declaration from Carlos Ghosn Bichara attesting to the conditions

              and treatment he experienced while detained by Japan for approximately five

              months from November 2018 to April 2019;

             Exhibit DD, a declaration from Scott McIntyre, an Australian, attesting to similar

              treatment and conditions he experienced while detained by Japan from November

              2019 until January 2020;
         Case 4:20-cv-11272-IT Document 61 Filed 11/10/20 Page 2 of 4




            Exhibits EE and FF, news articles regarding the recent increase in COVID-19 cases

             in Japan, the latter of which reports data specific to Tokyo of 269 new cases

             resulting from 1,769 tests on November 2, 2020. This equates to a positivity rate

             of 15.2%--six to seven times higher than the most recent 7-Day Average Positivity

             of 2.35% reported by the Massachusetts Department of Public Heath (Exhibit GG);

             and

            Exhibit HH, a letter from Human Rights Watch to the Japanese Justice Minister

             from April 2020 noting the susceptibility of Japanese prisons to COVID-19 and the

             lack of sufficient staffing of medical professionals to adequately identify, test, treat

             and quarantine prisoners, detainees and staff infected with COVDID-19.



Dated: November 10, 2020                            Respectfully submitted,

                                                    By their attorneys,

                                                    /s/ Tillman J. Finley
                                                    Daniel Marino (pro hac vice)
                                                    dmarino@marinofinley.com
                                                    Tillman J. Finley (pro hac vice)
                                                    tfinley@marinofinley.com
                                                    MARINO FINLEY LLP
                                                    800 Connecticut Avenue, N.W., Suite 300
                                                    Washington, DC 20006
                                                    Tel. 202.223.8888
                                                    Counsel for Michael L. Taylor


                                                    /s/ Paul V. Kelly (by permission)
                                                    Paul V. Kelly (BBO No. 267010)
                                                    Jackson Lewis, P.C.
                                                    75 Park Plaza
                                                    Boston, MA 02110
                                                    Tel (617) 367-0025
                                                    paul.kelly@jacksonlewis.com



                                                2
Case 4:20-cv-11272-IT Document 61 Filed 11/10/20 Page 3 of 4




                                 /s/ Abbe David Lowell (by permission)
                                 Abbe D. Lowell (pro hac vice)
                                 Christopher D. Man
                                 Zachary B. Cohen
                                 Winston & Strawn LLP
                                 1901 L Street, N.W.
                                 Washington, DC 20036
                                 Tel. (202) 282-5875
                                 adlowell@winston.com

                                 Counsel for Michael and Peter Taylor

                                 /s/James P. Ulwick (by permission)
                                 James P. Ulwick (pro hac vice)
                                 KRAMON & GRAHAM PA
                                 One South Street, Suite 2600
                                 Baltimore, MD 21202
                                 Tel. (410) 752-6030
                                 JUlwick@kg-law.com

                                 Counsel for Peter M. Taylor




                             3
           Case 4:20-cv-11272-IT Document 61 Filed 11/10/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Tillman J. Finley, counsel for Petitioner Michael Taylor, hereby certify that on

November 10, 2020, I served a copy of the foregoing on all registered parties by electronic filing

on ECF.

                                                            /s/ Tillman J. Finley
                                                            Tillman J. Finley




                                                4
